Chengdu Emily alternatively argues NAR 8(B) and NAR 19(B)
                  are unconstitutional because this court has "appellate jurisdiction in all
                  civil cases arising in district courts." Nev. Const. art. 6, § 4(1). Because
                  "we may only consider appeals authorized by statute or court rule," this
                  argument is unavailing. Brown v. MHC Stagecoach, LLC, 129 Nev., Adv.
                  Op. 37, 301 P.3d 850, 851 (2013).
                              Last, Chengdu Emily asks this court to treat this appeal as a
                  petition for extraordinary writ relief. Given the clarity of NAR 8(B) and
                  NAR 19(B), we decline to do so.         Cf. Clark Cnty. Liquor & Gaming
                  Licensing Bd. v. Clark, 102 Nev. 654, 658, 730 P.2d 443, 446 (1986).
                              Accordingly, we
                              ORDER this appeal DISMISSED without prejudice to
                  Chengdu Emily's ability to file a petition for extraordinary writ relief.



                                                         6/44                           J.
                                                      Parraguirre


                                                                        Lea             J.
                                                      Douglas


                                                             i   \i2A
                                                       Che:y:




                  cc:   Hon. Ronald J. Israel, District Judge
                        Nathaniel J. Reed, Settlement Judge
                        Wetherall Group, LTD.
                        David J. Winterton & Associates, Ltd.
                        Eighth District Court Clerk
SUPREME COURT
      OF
    NEVADA
                                                         2
(0) 1.947A 4094